TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00066-CR



                                   Juan Orozco, Appellant

                                               v.

                                 The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                             NO. C1CR96 454-713
           HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              We grant appellant Juan Orozco’s motion to dismiss his appeal. See Tex. R. App.

P. 42.2(a). The appeal is dismissed.



                                            _____________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: April 23, 2008

Do Not Publish